Case 21-50964-bem         Doc 203      Filed 08/02/21 Entered 08/02/21 15:43:15               Desc Main
                                      Document      Page 1 of 7




                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF GEORGIA
                                 ATLANTA DIVISION

  IN RE:                                            )      CHAPTER 11
                                                     )
  YC Atlanta Hotel, LLC                                    CASE NO. 21-50964-BEM


                                                    )
                              Debtor.               )
                                                    )

                          EXAMINER'S SECONDINTERIM REPORT

        The Examiner was appointed pursuant to the Order Denying Appointment of a Chapter 11
 Trustee and Appointing an Examiner ("Examiner Order" Dkt #152) entered on May 19. 2021 and the
 Order Approving Appointment of Examiner ("Examiner Approval" Dkt #164) entered on June 10,
 2021. to supervise and oversee the financial affairs or the Debtor ("YC Atlanta" or the "Company").
       The Examiner filed his First Report To The Court (The -Initial Report- Dkt #188), as required
by the Examiner Order. on July 12.2021. This is the Examiner's Second Report.


  1.   Examiner's Duties, Responsibilities, and Powers
         The Examiner Order detailed specific issues, responsibilities, and powers for the Examiner's
 consideration during the course of his appointment including. without limitation, the following:


         1 ) Investigate the day-to-day operations of Debtor's accounting and administrative functions;
         2) Supervise and oversee the accounting treatment of allreceipts and expenditures in Debtor's
         books and records:
         3) Supervise and oversee the preparationon budgets and reports. including the Monthly
         Operating Reports (the "MORs"):
         4) Execute a statement accompanying each monthly operating report filed by the Debtor that the
         report has been reviewed by the Examiner and states whether the Examiner agrees with the
         report or has any concerns about the report;
         5) Investigate the recording of transactions in Debtor's books from November 15. 2019
         forward;
551198:1:ATLANTA
Case 21-50964-bem             Doc 203     Filed 08/02/21 Entered 08/02/21 15:43:15            Desc Main
                                         Document      Page 2 of 7



        6) Identify any potential avoidance actions evident from the investigation of Debtor's books
        and records and report any such actions to the Court and the Parties.


II.    Examiner's Work Since His Appointment
         i.    Established Contact With All Relevant Parties In The Case
               After his appointment the Examiner reached out to all of the pertinent parties to the
               matter, specifically: the Debtor and its Counsel. Counsel for Access Point
               Financial. and Counsel for the Small Business Administration ("SBA").
        ii.    Moved To Employ Counsel and Accountants
               The Examiner notified the US Trustee's office that he would be looking to employ
               Moore Colson & Company to assist him with his duties, especially pertaining to
                the MOR and accounting reconciliation work that the Court requested. as well as,
                the forensic investigative work associated with the Examiner's duties. In addition,
                the Examiner identified legal counsel with the appropriate background and lack of
                conflicts to assist him with his duties. The employment of both Moore Colson and
                Counsel were subsequently approved by the Court (Diet #193 & #198).
        iii.    Conducted Site Visit of Debtor's Hotel Property
                Members of the Examiner's team conducted an in-person site visit of the hotel
                property on June 23. 2021. The property's manager. Jason Weir, conducted the
                tour. A detailed overview of the site visit and the Examiner Team's findings. as
                well as, photographs of the hotel property, can be found in the Initial Report
                (Section 4.1 pages 11-17 and Exhibit 3).
         iv.    Provided Debtor With Initial Information Request & Held Initial Call With
                Debtor's Management And Counsel
                After the site visit, the Examiner and his team provided a detailed initial
                information request to the Debtor's Counsel. This request was comprised of what
                    the Examiner believes are relatively basic financial and operational data requests.
                    A copy of this initial information request is attached as Exhibit A with received
                items noted as such. The next clay, the Examiner and his team held a lengthy
                    conference call with the Debtor's management and Counsel. The Examiner felt
                    that it was a good initial call and yielded good information regarding the Debtor's
                    management's methodologies on operating its hotels. Information from this call
                    was utilized in the preparation of the Initial Report.
 551198:1:ATLANTA
Case 21-50964-bem            Doc 203     Filed 08/02/21 Entered 08/02/21 15:43:15            Desc Main
                                        Document      Page 3 of 7




         .    Established Procedures For information Distribution
              The Examiner and his team worked with the Debtor and its Counsel to establish
              weekly and monthly procedures by which the Debtor would send the Examiner and
              his team financial and operational data prior to it being provided to the Court. The
              Examiner's team would then have a specified amount of time to review the data
              and ask questions. Assuming this all happened in a timely manner. it would allow
              the Debtor to file its monthly requirements with the Court on time (see Initial
              Report section 3.3). These procedures covered the Debtor's cash collateral budgets
              and the MOR. During June and a portion of July, these procedures appeared to be
              working well. However. after the Examiner filed his Initial Report on July 12, the
              Debtor ceased sending all data consistent with the procedures in place for that week.
               This specifically impacted the Examiner's ability to review the Debtor's June MOR
               before it was to be filed. The Examiner s Counsel reached out to the Debtor's
               Counsel on July 20 to inquire as to why this has occurred. Ten (10) days after the
               filing of the Initial Report, Debtor's Counsel provided the Examiner's team with a
               copy of the June IVIOR. On July 27, Debtor's Counsel provided the Examiner and
               his team with cash collateral information for the previous three (3) week periods.
               As of the filing of this report. the Examiner's team has completed its analysis of
               the June MOR and the Examiner filed his review of the June MOR
               contemporaneously with this report. The Examiner's team expects to complete its
               review of the cash collateral budgets the week of August 2"(1. In addition, on July
               1 5. the Examiner sent an email to Debtor's Counsel requesting that the remaining
               information from the Examiner's initial information request be provided
               immediately so that the Examiner could begin addressing the other action items
               requested by the Court. On July 23 Debtor's Counsel responded with a list of items
                   that they would be providing. As of July 30. the Debtor has provided a significant.
                   but not all. of the initial information request (see Exhibit "A" for details). The
                   Examiner has provided a follow-up request for additional information as of the
                   filing of this report. Without obtaining the requested information from the Debtor,
               it is impossible for the Examiner to complete items five (5) and six (6) of the
                   Court's requirements noted above.


551198:1:ATLANTA
Case 21-50964-bem         Doc 203      Filed 08/02/21 Entered 08/02/21 15:43:15               Desc Main
                                      Document      Page 4 of 7



       vi.    Completion And Filing Of The Initial Report
              During the two (2) week period following the Examiner's initial call with the
              Debtor's management. the Examiner and his team compiled and analyzed all
              available information. had subsequent communications with the Debtor and its
              Counsel, as well as, Counsel for Access Point Financial primarily regarding the
              hotel property's finances and operations. All of this was done in order to be able
              to draft the Initial Report and file it. per the Court's instructions. on July 12. 2021.
      vii.    Review Of May MOR
              Pursuant to the aforementioned procedures that the Examiner and his team
               established with the Debtor, the Examiner's team reviewed the Debtor's already
               filed MOR for May pursuant to the Court's requirements (refer to sections 3.4 and
               4.4 of the Initial Report for details). Having completed the review, on July 2 the
               Examiner filed his acknowledgment regarding the details contained in the MOR
               (Dkt. #182).
      viii.    Managed Administrative Issues
               During the period in question. the Examiner and his team addressed administrative
               issues as they arose. This would include such item as reviewing Orders associated
               with the preparation of fee applications and compiling relevant data, creating report
               templates as required, and addressing communications with the U.S. Trustee's
               o ffice.




               Respectfully submitted, this 2nd day of ALmu



                                                                  opher ierney
                                                              urt-App• ited Examiner
                                                            For YC-Atlanta Hotel. LLC




551198:1:ATLANTA
Case 21-50964-bem      Doc 203    Filed 08/02/21 Entered 08/02/21 15:43:15         Desc Main
                                 Document      Page 5 of 7




                               CERTIFICATE OF SERVICE

         I hereby certify that on August 2. 2021. a copy of the foregoing Notice of Filing
   Examiner's. Second Interim Report was electronically filed and served via the Court's
   CM/ECF system upon all parties registered to receive notice.


                                                       /s/ Eric Breithato
                                                       Counsel to the Examiner
                                                       GA Bar #596142
  Case 21-50964-bem                      Doc 203    Filed 08/02/21 Entered 08/02/21 15:43:15            Desc Main
                                                   Document      Page 6 of 7



Ili        MOORE                         COLSON
                                           CPAs and Advisors
                                                                            energy            insight . growth




                                                               EXHIBIT A

 YC Atlanta Hotel, !_LC ("YC .A.t!pnta" or "the Company")


 Please provide Moore Colson with the following information:

     1. Articles of Organization for the Company. Received.
     2. Bylaws, shareholder agreements, and/or operating agreements for the Company. Received.
     3. List of investors, including percentage ownership for the Company. Received.
     4. Copies of the following for the Company's member YC Fernley Hotel LLC:
                a.   Articles of Organization for YC Fernley Hotel LLC
                b.   Bylaws, shareholder agreements, and/or operating agreements for YC Fernley Hotel LLC.
      5. List of investors, including percentage ownership for the YC Fernley Hotel LLC. Received.
      6. Any meeting minutes for the Company since its inception in 2019.
      7. Any resolutions or other written documents of formal actions taken by the Company's owners since its
          inception in 2019.
      8. Personnel organization charts for the Company. Received.
      9. List of software systems used by the Company for accounting, payroll, and hotel room rental tracking.
          Received.
      10. Electronic backup of the Company's financial accounting system in its native format (i.e. QuickBooks
           backup file). Received.
      11. Annual property tax bills for the building located at 1418 Virginia Avenue, Atlanta, GA 30344 (the
           "Property"). .----_.   21 .

      12. Tax returns including all schedules since the Company's inception (e.g. 1120, 1120S, 1065, etc.). Received
           2019
      13. Bank statements including copies of cancelled checks and deposit details for all accounts relating to cash
           and cash equivalents on the Company's balance sheet and the related reconciliations, since the company's
           inception in 2019. Received November 2019-May 2021 bank statements. Still need cancelled checks and
           deposit details.




                                                                                                                       )th


 600 galleria parkway se
                                                                                                     ANNIVERSARY
 suite 600                                                                                            Thinking Forward.
 atlanta, georgia 30339                                                                                  Giving Back.
    770.989.0028
    770.989.0201
                .corn
                                                                                  month, of    PrimeGlobal   AIA,, 41+1,1 of
                                                                                                                               Itr7r,
Case 21-50964-bem           Doc 203      Filed 08/02/21 Entered 08/02/21 15:43:15                   Desc Main
                                        Document      Page 7 of 7


TIT
 14. Credit card statements and the related reconciliations for any cards used by the Company since the
     Company's inception in 2019. Received November 2019-May 2021 credit card statements for Bank of
     America Visa Signature Card x6363 and Lowes Business American Express x7-64001. Received Home
     Depot Commercial Account x9295 credit card statements for the period January 2020 - February 2021; still
     need March 2021 to present. Received Home Depot Commercial Account x0206 credit card statements for
      the period February 2020- April 2020; still need November 2019 - January 2020 and May 2020 to present.
  15. Any operating or management service agreements, including amendments, in effect since the Company's
      inception in 2019 (e.g. Management Services agreement with Latrobe Management Services).
  16. Lease agreements and any amendments for all tenants of the Property since the Company's inception in
      2019 (e.g. La Fiesta Restaurant). Received.
  17. Any reports (monthly, quarterly, or annual) provided to Choice Hotels International, Inc. since the Company
      became a franchisee of Choice Hotels International, Inc. (e.g. Monthly Star Reports for the Property).
      Received December 2019-May 2021.
  18. Copy of the Company's Franchise Agreement with Choice Hotels International, Inc. Received.
  19. Copy of the Property Improvement Plan ("PIP") including any requested change orders along with the status
      of the change order (e.g. approved, denied, withdrawn, etc.) Received.
  20. Copy of the PPP loan application and confirmation of forgiveness from the SBA and/or the Company's
      lender. Received SBA forgiveness confirmation from SBA. Still need loan application.
  21. Copy of the note for the Company's Economic Injury Disaster Loan ("EIDL") from the SBA.




                                                          2                                     MooreColson.COM
